Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 8, 1995, which, inter alia, adjudged that New York State Election Law § 6-128 (4) is unconstitutional and declared valid the Certificate of Nomination of the Independence Fusion Party of the State of New York nominating Nelson Antonio Denis as candidate for the Public Office of Member of Assembly, unanimously reversed, on the law, without costs or disbursements, the determination of the Board of Elections of the City of New York invalidating the Certificate of Nomination of Nelson Antonio Denis and validating the Certificate of Nomination of Francisco Diaz, Jr., reinstated.
We find Election Law § 6-128 (4), which recognizes as the only identifiable body of individuals affiliated with a new party its slate of Statewide candidates and grants to a majority of that body the authority to adopt and certify rules, to be constitutional, facially and as well as applied herein. Therefore, we reverse the IAS Court which found the statute to be unconstitutional and reinstate the determination of the Board of Elections in the City of New York invalidating the Certificate of Nomination of Nelson Antonio Denis and validating the Certificate of Nomination of Francisco Diaz, Jr. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.